DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising the polyolefin species in the reply filed on October 04, 2022 is acknowledged.  The traversal is on the ground(s) that the examples of Monsheimer do not contain water-soluble polymer contents falling within the scope of the present claims.  This is not found persuasive because while not exemplified, it is within the purview of Monsheimer’s inventive disclosure to use 0.005-1 wt.% of the water-soluble polymer. Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 04, 2022.
Claim Rejections - 35 USC § 112
Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how the narrower recitation “in particular from” further limits the antecedently-recited subject matter.
	In claim 2, it is unclear whether “as well as their copolymers” refers to polyamide copolymers and polyolefin copolymers or to copolymers containing both polyamide and polyolefin.
	In claim 2, “and/or at least one polymer blend based on said polymers and/or copolymers” is redundant given that the antecedently-recited “at least one” necessarily embraces blends thereof.  
	In claim 2, it is unclear whether “and/or at least one polymer blend based on said polymers and/or copolymers” refers to blends of the antecedently-recited polyamide and polyolefin, or to blends of the broader list of antecedently-recited thermoplastic polymers.
	In claim 3, the tradename “Platamid M1757” is indefinite as to scope and meaning.
	In claim 5, there is no express antecedent basis from claim 1 for “the copolymer and/or polymer blend”.
	In claim 7, the repeat units A and B are indefinite as to scope and meaning.
	In claim 9, the formulas I, II and III are indefinite as to scope and meaning.
In claim 10, the formula IV is indefinite as to scope and meaning.
In claim 11, the formula V is indefinite as to scope and meaning.
In claim 12, there is no express support from claim 2 for the recited polymer blends.
In claim 13, the repeat units A and B and the formulas I, II, III, IV and V are indefinite as to scope and meaning.
In claim 16, it is unclear whether the d10, d50 and d90 can all be 50 µm or the d10 and d50 can be the same or d50 and d90 can be the same.
In claim 17, there is no express antecedent basis from claim 1 for a distribution width.
In claim 18, it is unclear what is meant by “fines”.  Moreover, it is unclear how said “fines” distinguish over the polymer particles per claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18, 23 and 24 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,977,229 (Barth).
As to claim 1, Barth discloses compositions (Table 1) comprising pulverulent polyethylene (meets Applicants’ polyolefin particles) and 1 wt.% of a mixture comprising (A) 5 pbw water-soluble alkane sulfonate (meets Applicants’ water-soluble agent and content thereof) and (B) 95 pbw water-insoluble polypropylene glycol (not precluded from present claims).  As to the Applicants’ product-by-process limitation “can be obtained by melt dispersion”, it is not seen that the patentability of the presently claimed composition depends on its method of production, particularly since the recited method is optional, In re Thorpe, 227 USPQ 964.
As to claim 2, Barth discloses polyethylene.
As to claims 3 and 6-13, the recited polymers are not required.
As to claim 4, Barth’s polyethylene is semi-crystalline.
As to claim 5, inasmuch as Barth’s polyethylene is fully encompassed by the presently claimed thermoplastic polymer, it would be expected to possess the same melting temperature.
As to claims 18, 23 and 24, inasmuch as Barth’s compositions are similarly-constituted, they would expect to possess the same properties and features.
Barth anticipates the above-rejected claims in that it is reasonably believed that the exemplified water-soluble alkane sulfonate meets Applicants’ water-soluble agent and content thereof.  In the alternative, given Barth’s water-soluble additive disclosure (p. 3), it would have been obvious to one having ordinary skill in the art to use a water-soluble polyalkylene glycol, e.g., polyethylene glycol, as the water-soluble additive with the reasonable expectation of success.
Claims 1-15, 18, 23 and 24 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2006/119935 A1 (Vogt).
As to claim 1, Vogt discloses (Examples) compositions comprising polyethylene powder (meets Applicants’ polyolefin particles) and 0.1 wt.% polyethylene glycol (meets Applicants’ water-soluble agent and content thereof).  As to the Applicants’ product-by-process limitation “can be obtained by melt dispersion”, it is not seen that the patentability of the presently claimed composition depends on its method of production, particularly since the recited method is optional, In re Thorpe, 227 USPQ 964.
As to claim 2, Vogt discloses polyethylene.
As to claims 3 and 6-13, the recited polymers are not required.
As to claim 4, Vogt’s polyethylene is semi-crystalline.
As to claim 5, inasmuch as Vogt’s polyethylene is fully encompassed by the presently claimed thermoplastic polymer, it would be expected to possess the same melting temperature.
As to claims 14 and 15, Vogt exemplifies polyethylene glycol meeting the claimed molecular weight.
As to claims 18, 23 and 24, inasmuch as Vogt’s compositions are similarly-constituted, they would expect to possess the same properties and features.
Vogt anticipates the above-rejected claims in that it is reasonably believed that the exemplified polyethylene glycols having a varying molar mass meets Applicants’ water-soluble agent and content thereof.  In the alternative, given Vogt’s polyethylene glycol can have a molar mass in the range from 400 to 9000 g/mol, it would have been obvious to one having ordinary skill in the art to use a polyethylene glycol falling within the present claims with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,977,229 (Barth) described hereinabove.
As to claims 14 and 15, given Barth’s water-soluble additive disclosure (p. 3), it would have been obvious to one having ordinary skill in the art to use a water-soluble polyethylene glycol preferably having a molecular weight of up to 600 g/mol in place of the exemplified water-soluble alkane sulfonate as the water-soluble additive with the reasonable expectation of success.
As to claims 16 and 17, Barth’s polyethylene powder has a preferred average particle diameter of 30 to 300 µm and a diverse particle size distribution. Accordingly, it would have been obvious to one having ordinary skill in the art to determine the appropriate distribution in accordance with the desired properties.
As to claim 19, it would have been obvious to one having ordinary skill in the art to produce particles having a high sphericity, i.e., as close to circularity as possible, in the interest of obtaining better polymer particle flow.
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/119935 A1 (Vogt) described hereinabove.
As to claims 16 and 17, it would have been obvious to one having ordinary skill in the art to determine the appropriate particle size distribution of Vogt’s polyethylene powders in accordance with the desired properties.
As to claim 19, it would have been obvious to one having ordinary skill in the art to produce particles having a high sphericity, i.e., as close to circularity as possible, in the interest of obtaining better polymer particle flow.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0232753 (Monsheimer).
Monsheimer discloses a powder composition comprising a thermoplastic (co)polymer powder (meets Applicants’ polymer particles) and 0.001 to 5 wt.% of a water-soluble polymeric polyol inclusive of polyethylene glycols and polyvinyl alcohols (meets Applicants’ water-soluble agent and overlaps content thereof) (e.g., abstract, [0033-0038], [0040], [0046], [0048], [0057], [0059], [0061-0063], examples, claims).  As to the Applicants’ product-by-process limitation “can be obtained by melt dispersion”, it is not seen that the patentability of the presently claimed composition depends on its method of production, particularly since the recited method is optional,  In re Thorpe, 227 USPQ 964. In any event, Monsheimer’s composition is obtained by melt dispersion.
Monsheimer’s examples comprising polyamide powders (meets Applicants’ polyamide particles) and water-soluble polyethylene glycols (meets Applicants’ water-soluble agent) differ from claim 1 in that the amount of the polyethylene glycol does not appear to fall within the presently claimed range.  Given that Monsheimer’s water-soluble polyol content of 0.001 to 5 wt.% embraces the presently claimed 0.005 to 1 wt.% range, it would have been obvious to one having ordinary skill in the art to select a water-soluble polyol content as presently claimed for its expected additive effect and with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 2, given that Monsheimer discloses polyolefins as viable thermoplastic polymer powder alternatives to the exemplified polyamide [0046], it would have been obvious to one having ordinary skill in the art to use a polyolefin in place of, or in addition to, the exemplified polyamide for its expected additive effect. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claims 3 and 6-13, the recited polymers are not required.
As to claim 4, Monsheimer discloses semi-crystalline polymers.
As to claim 5, inasmuch as Monsheimer’s polymers are fully encompassed by the presently claimed thermoplastic polymer, they would be expected to possess the same melting temperature, particularly in view of Table 1.
As to claim 14, Monsheimer discloses polyethylene glycol.
As to claim 15, Monsheimer exemplifies (Table 2, [0040]) polyethylene glycols meeting the presently claimed molecular weight.
As to claims 16 and 17, Monsheimer’s polymer particles have a grain size distribution wherein d50 is from 5 µm to 100 µm [0059] and d90:d10 is from 3:1 to 15:1 [0061].  As such, it would have been within the purview of one having ordinary skill in the art to determine the appropriate distribution in accordance with the desired properties.
As to claim 18, 23 and 24, Monsheimer’s above-modified powder compositions, being similarly-constituted, would be expected to possess the same properties and features, particularly in view of [0034-0035].
As to claim 19, given that Monsheimer appears to desire polymer powders with a round particle shape [0057], it would have been obvious to one having ordinary skill in the art to use polymer particles having a high sphericity as presently claimed in the interest of better polymer particle melt flow.
As to claims 20-22, Monsheimer discloses, and renders obvious to one having ordinary skill in the art, the use of auxiliaries inclusive of transition metal oxides and antistatic agents (e.g., [0048], [0062]) encompassing the presently claimed anti-agglomeration agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/763,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similarly-constituted composition comprising thermoplastic polymer particles and a polyol, e.g., polyethylene oxide, additive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765